DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gröppel (US2015/0101845A1) in view of Smith (US2006/0281380A1)
Gröppel reads on the claims as follows (limitations not disclosed are crossed out, below):
Claim 1. A producing method for an electrical insulating structure that covers an outer surface of a to-be-insulated object, the method comprising: 
a taping step of winding a main insulation tape (“mica tape joined to carrier”; see abstract) on outside of the to-be-insulated object (“form-wound coil”) to form a main insulated part (see para. [0006]) having a main insulation layer (the mica tape) and a 
a vacuum drawing step, which is performed after the taping step, of vacuum drawing the tape-wound to-be-insulated object (see “vacuum” in para. [0006]); and 
1 to impregnate inside (see VPI in para. [0006]; see “nanoparticulate fillers” in para. [0007]) the2 with a nanoparticle-containing joining macromolecular polymer (see para. [0022]) in the 
the nanoparticles have a single average diameter3 of 100 nm of less.
Claim 4. The electrical insulating structure producing method according to claim 1, wherein the nanoparticles are at least one of silicon dioxide, aluminum oxide, magnesium oxide, and boron nitride. See para. [0015].
Claim 9.  The electrical insulating structure producing method according to claim 1, wherein the nanoparticles have a single average particle diameter of tens of nm. See para. [0022].
Claim 10.  The electrical insulating structure producing method according to claim 1, wherein a mixture ratio of the nanoparticles is 10 wt %. See for example 10 wt % in para. [0036] and the alternative interpretation in footnote 3, below.
Claim 11.  The electrical insulating structure producing method according to claim 1, the nanoparticles have a single average particle diameter of 100 nm or less after the impregnating step. From paragraph [0030], the examiner understands that the sintering occurs under the 
Claim 12.  The electrical insulating structure producing method according to claim 1, wherein the nanoparticles consist essentially of nanoparticles having a single average particle diameter of 100 nm or less. See para. [0022]. Both fractions have an average particle diameter less than 100 nm. Therefore, when considering the nanoparticle sizes in the two fractions taken together, rather than separately, then the average particle diameter (i.e. single average particle diameter) would implicitly be less than 100 nm. 
Claim 13.  The electrical insulating structure producing method according to claim 1. wherein the 
Claim 14.  The electrical insulating structure producing method according to claim 1. wherein the macromolecular polymer part further adheres to a surface of the main insulation layer. As mentioned in footnote 2, the resin is impregnated into “the insulating tape”, i.e. not just into the mica layers. 

Gröppel discloses the claimed invention, including a reinforcement part, i.e. the carrier to which the mica tape is joined, but it is unclear from Gröppel whether or not the carrier is a fiber reinforcement part. 
Smith discloses (see Fig. 5 and para. [0045]-[0050]) a mica composite tape comprising a mica layer 52 bonded to a glass fabric layer 51. A VPI or GVPI impregnation process can be used to impregnate the entire tape with Micalastic resin (i.e. same type disclosed by Gröppel).
In view of the teachings of Smith, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide as the carrier of Gröppel a glass fiber . 

Claims 1, 2, 4, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gröppel in view of Smith and further in view of Miller (US2009/0078450A1).
Regarding claim 2, Gröppel, as modified in view of Smith, renders obvious the claimed invention, including the to-be-insulated object being a laminated conductor for stator windings of a rotating electrical machine. 
Gröppel does not disclose the method further comprising, after the taping step and before the vacuum drawing step, an assembly step of incorporating the tape-wound laminated conductor into a stator to assemble a windings-incorporated object, and the vacuum drawing step vacuums the windings-incorporated object to thereby vacuum the tape-wound to-be-insulated object to be insulated.
However, such a process is a well-known alternative, called Global VPI (GVPI; see para. [0006] of Miller). 
In light of the teachings of Miller, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to us GVPI instead of VPI, in the process of Gröppel (as modified in view of Smith), as Miller shows it is known in the art to either use VPI on individual insulated conductors, or to use GVPI to vacuum pressure impregnate the entire stator, instead of individual coils.
Regarding claims 1, 4, and 9-14
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the VPI process as disclosed by Miller, as this is conventional in the art.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gröppel in view of Smith, further in view of Kubo (WO2016/104141A1).  
Gröppel as modified in view of Smith renders obvious the claimed invention, but does not specify what overlap is used, for the tape.
It is known in the art to use the half-wrap method. See para. [0050] of Kubo.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the half-wrap method when applying the tape of Gröppel (as modified in view of Smith), since the half-wrap method is conventional.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues the nano-particulate filler of Gröppel includes larger particles and smaller particles, connected to each other in a sintering process, the connection of the two kinds of particles producing layers to improve erosion resistance. Applicant argues “the size of each nano-particulate filler with connected two kinds of particles is not disclosed in Gröppel.”
The examiner respectfully submits this argument does not correspond to what Gröppel actually discloses. Gröppel does not disclose purposely
Applicant further argues Gröppel does not disclose “which part is to be impregnated to enhance the function.” 
The examiner respectfully disagrees. In para. [0018] Gröppel states “providing an insulating tape which comprises a mica paper and a carrier material.” In para. [0020] Gröppel states “impregnating the insulating tape […] with synthetic resin.” From this, one of ordinary skill in the art would understand that both the mica paper and the carrier are impregnated. The discussion of VPI in para. [0006] makes it clear that the resin fills even small cavities, including cavities located between individual particles in the mica paper. Further, in para. [0011], Gröppel mentions the VPI process “operates with porous tapes, forming a solid and continuous insulating system.” The examiner is of the opinion one of ordinary skill in the art would understand from Gröppel that the entire insulation, including the carrier, is impregnated. However, even if it could be argued Gröppel does not provide sufficient information regarding this topic, the rejection relies upon the Smith reference as a teaching of a a mica tape insulation including a fiber reinforced carrier, which is impregnated together with the mica paper. Therefore, the applied rejection addresses all of the claimed limitations.
Regarding claim 10, Applicant argues the proportion of nano-particulate filler in Gröppel is about 25 w%, which is larger than the claimed 10%. Applicant argues that “according to inventors’ experience, it is difficult to perform impregnation of large quantity of such particles when the proportion is larger than 10 w%.”
The examiner respectfully notes that Gröppel claim 12 refers to the nanoparticulate filler concentration being between 3 and 80 wt %. Moreover, as explained in footnote 3, above, claim 1 currently utilizes the transitional phrase “comprising”. Therefore, one can consider, for example, only one of the two fractions of nanoparticles as corresponding to the claimed nanoparticles. Based on this interpretation, Gröppel discloses 10 wt% (see para. [0036]). Regarding ease of performing the 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032.  The examiner can normally be reached on Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “kneading” is understood to mean nanoparticles are added to and mixed with the polymer, which is implicitly disclosed, since the nanoparticulate fillers are in the resin.
        2 It is understood from Gröppel that the resin is impregnated into the insulating tape (i.e. both the mica portion and the carrier); see para. [0018], [0020]. [0023];
        3 See para. [0022] An average diameter of all of the nanoparticles can be created, and it is less than 100 nm, since both fractions have average diameters less than 100 nm.  Alternatively, the second fraction alone could be taken as corresponding to the claimed nanoparticles, as the claim language utilizes the transitional phrase “comprising”, and thus allows for the inclusion of additional elements, other than those explicitly claimed.